DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-3, 7-12, and 16-18, for example see claim 1, line 8, the claim recites determining variance information of the first global database.  The meaning of “variance information of the first global database” is unclear from the context of the claim.  It is unclear as to which information is varying and the degree to which the variation is determined.  Appropriate clarification and correction is required.
Regarding claims 2-5, 8, 9, and 17-20, for example see claim 2, lines 11 and 12, feature recognition of the data stream.  The meaning of “feature recognition of the data stream” is not 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2016/0205012 A1), hereinafter referred to as D1, in view of Mihelich et al. (US 2018/0069770 A1), hereinafter referred to as D2.
Regarding claims 1, 7, and 16, D1 discloses a device and method for path calculation, which comprises:
redirecting data streams based on a first global database, wherein the first global database includes at least one piece of destination address information (Referring to Figures 3-6, path calculation from start-point node to an end-point node, which comprises an equivalent destination address information, according to updated topology information for a change in topology, equivalent to redirecting, is obtained by the PCE, first global database.  See paragraphs 0048-0051.);
based on destination address information of data streams that traverse the service node within a first preset period, determining variance information of the first global database (Referring to Figures 3-6, path calculation from start-point node to an end-point node, which comprises an equivalent destination address information, according to updated topology 
uploading the variance information to a central node, and updating, by the central node, the first global database based on variance information uploaded by the at least one service node, to generate a second global database (Referring to Figures 3-6, PCE 1 obtains the pieces of topology updating information that are advertised in the control plane 200. Then, the topology information controller 22 updates the topology information database TED using the newly obtained pieces of topology updating information, equivalent to generate a second global database. As a result, the topology information stored in the topology information database TED 11 indicates a topology of the transmission network in which a new path has been established.  See paragraphs 0050-0052.); and
acquiring the second global database from the central node and, based on the second global database, redirecting data streams (Referring to Figures 3-6, the topology information stored in the secondary database 12 is updated when a path calculation has been performed by the path calculator 21. After that, when a path has actually been established by the control plane 200, the topology information stored in the topology information database TED 11 is updated. Here, when the path is successfully established by the control plane 200, the topology information stored in the topology information database TED 11 matches the topology information for a path calculation stored in the secondary database 12, acquiring the second global database from the central node and redirecting data streams according to the updated topology.  See paragraphs 0051-0053.)
D1 does not disclose application identities corresponding to the at least one piece of destination address information.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the additional application analysis associated with the destination information of D2 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to incorporate flow analysis comprising application awareness in conjunction with path calculation to improve system throughput to account for not only topology changes by application utilization too.

Regarding claims 2 and 17, the primary reference further teaches determining whether the destination address information of a data stream exists in the first global database (Referring to Figures 3-6, path calculation from start-point node to an end-point node, which comprises an equivalent destination address information, according to updated topology information for a change in topology, equivalent to redirecting, is obtained by the PCE, first global database.  See ; if the destination address information of the data stream exists in the first global database, recording a matching record that includes the destination address information and a corresponding application identity; and if the destination address information of the data stream does not exist in the first global database, performing, by the service node, feature recognition on the data stream, and recording, by the service node, a result of feature recognition (Note, under a broad literal reasonable claim interpretation the conditional statements are interpreted as optional and not required by the claim as the condition may or may not occur.  Further, D1 teaches the claimed matching the data stream according to destination address, See paragraphs 0048-0051.  D1 does not explicitly teach a corresponding application identity.  However, D2 teaches network flow analysis, which comprises analyzing attributes associated with the network flows based on the network traffic information. It is to be understood that the attributes of network flows may include owners of IP destinations, applications of the network flows, IP categories of network flows, web categories of network flows and the like. Each attribute of the network flows may be determined based on 3-tuple of the network flows. If attributes of network flows cannot be determined based on the 3-tuple, some portions of payloads of network flows may be inspected to precisely determine the attributes. Further, one or more scripts may be used for analyzing each of the attributes. An application assigned to a network flow may be further verified that the IP destination is indeed providing the assigned application. The attributes of network flows may also be re-checked periodically to update or amend the assigned attributes.  See paragraphs 0277-0279.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the additional application analysis associated with the destination information of D2 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have 

Regarding claims 3, 8, and 18, the primary reference further teaches update information and incremental information, the matching record that includes destination address information is counted as the update information, and the result of feature recognition is counted as the incremental information (Referring to Figures 3-6, path calculation from start-point node to an end-point node, which comprises an equivalent destination address information, according to updated topology information for a change in topology, equivalent to claimed variances and update information, is obtained by the PCE, first global database.  See paragraphs 0048-0051.  Note, the result feature is part of the previous conditional statement which is not required by the claim under a broad literal reasonable interpretation.)
D1 does not disclose a corresponding application identity.
D2 teaches network flow analysis, which comprises analyzing attributes associated with the network flows based on the network traffic information. It is to be understood that the attributes of network flows may include owners of IP destinations, applications of the network flows, IP categories of network flows, web categories of network flows and the like. Each attribute of the network flows may be determined based on 3-tuple of the network flows. If attributes of network flows cannot be determined based on the 3-tuple, some portions of payloads of network flows may be inspected to precisely determine the attributes. Further, one or more scripts may be used for analyzing each of the attributes. An application assigned to a network flow may be further verified that the IP destination is indeed providing the assigned 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the additional application analysis associated with the destination information of D2 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to incorporate flow analysis comprising application awareness in conjunction with path calculation to improve system throughput to account for not only topology changes by application utilization too.

Regarding claims 4 and 19, D1 discloses the destination address information of the data stream, and an application identity obtained by the service node through feature recognition that corresponds to the destination address information; and destination address information of data streams to which application identities that are unable to be obtained through feature recognition (Note, under a broad literal reasonable claim interpretation the conditional statements are interpreted as optional and not required by the claim as the condition may or may not occur, as such the claim is taught per the rejection of the parent claim.)

Regarding claims 5 and 20, D1 discloses parsing out destination address information from the data stream; and determining whether the destination address information exists in the first global database (Referring to Figures 3-6, path calculation from start-point node to an end-point node, which comprises an equivalent destination address information, according to updated topology information for a change in topology, equivalent to redirecting, is obtained by the PCE, first global database.  See paragraphs 0048-0051.), if the destination address information exists in the first global database, acquiring an application identity corresponding to the destination address information, and redirecting the data stream based on a preset routing strategy corresponding to the application identity, and if the destination address information does not exist in the first global database, performing feature recognition on the data stream, and redirecting the data stream based on a recognition result (Note, under a broad literal reasonable claim interpretation the conditional statements are interpreted as optional and not required by the claim as the condition may or may not occur.  Further, D1 teaches the claimed matching the data stream according to destination address, See paragraphs 0048-0051.  D1 does not explicitly teach a corresponding application identity.  However, D2 teaches network flow analysis, which comprises analyzing attributes associated with the network flows based on the network traffic information. It is to be understood that the attributes of network flows may include owners of IP destinations, applications of the network flows, IP categories of network flows, web categories of network flows and the like. Each attribute of the network flows may be determined based on 3-tuple of the network flows. If attributes of network flows cannot be determined based on the 3-tuple, some portions of payloads of network flows may be inspected to precisely determine the attributes. Further, one or more scripts may be used for analyzing each of the attributes. An application assigned to a network flow may be further verified that the IP destination is indeed providing the assigned application. The attributes of network flows may also be re-checked periodically to update or amend the assigned attributes.  See paragraphs 0277-0279.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the additional application analysis associated with the destination information of D2 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to incorporate flow analysis 

Regarding claims 7 and 21, the primary reference further teaches wherein the destination address information includes any one or more of destination IP addresses, destination port addresses, and transport layer protocols (Referring to Figures 3-6, a corresponding IP address of the node.  See paragraph 0096.)

Regarding claim 10, the primary reference further teaches adding a conflict processing result and/or a recording result obtained through querying to the first global database (Referring to Figures 3-6, PCE 1 obtains the pieces of topology updating information that are advertised in the control plane 200. Then, the topology information controller 22 updates the topology information database TED using the newly obtained pieces of topology updating information, equivalent to generate a second global database and recording result steps. As a result, the topology information stored in the topology information database TED 11 indicates a topology of the transmission network in which a new path has been established.  See paragraphs 0050-0052.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (WO 2017/198131 A1) – redirecting a data stream based upon receiving a control message sent by a control device.

Wang et al. (US 10210258 B2) – tracking changes to a network topology with pre and post validation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/Primary Examiner, Art Unit 2462